DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. This application contains the
following inventions or groups of inventions which are not so linked as to form a single general
inventive concept under PCT Rule 13.1.
A system for determining the rate of movement of a plurality of light scattering particles within a sample, corresponding to claims 2-39, which together form a single general inventive concept; 
A method for determining the rate of movement of a plurality of light scattering particles within a sample, corresponding to claims 41, 48, 50, 55-57, 61, 65-69, 71-73.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a
single invention to which the claims must be restricted.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTION
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13 .1 because, under PCT Rule 13 .2, they lack the same or corresponding special technical features for the following reasons:
Invention I makes a contribution over the prior art based on its features related to emitting at least partially coherent light toward the plurality of light scattering particles toward an object and deriving a metric of contrast by comparing in time and/or space the light detected by the one or more pixels, as claimed.  Invention II makes a contribution over the prior art based on its features related to a cone of light emitted by the light source and defined by the full width half-maximum divergent intensity of the emitted light defines an area of illumination on the surface of the sample and structure being configured to orient the detector at the second site relative to the sample such that at least part of the sample is within the acceptance numerical aperture of the detector and such that light directed from or through the area of illumination is prohibited from entering the detector. 
The shared features among inventions I and II relate to the methods being determining the rate of movement of a plurality of light scattering particles within a sample, a photo-sensitive detector with one or more pixels, a light source emitting partially coherent light, the light source and detector adjacent the sample, and a processor to derive a metric of contrast by comparing in time and/or space the light detected by the one or more pixels; however, this does not define a special technical feature because it does not make a contribution over the prior art. light scattering particles and, more particularly, imaging methods exploiting light scattering particles are known throughout the art. See, for example, Lee (US 20140206980) and Ferguson (US 9226673), which is a representative sample of the diversity of imaging methods exploiting light scattering particles. This corroborates the conclusion that the shared feature among the inventions does not constitute a special technical feature. The inventions additionally lack unity in the recitation of steps or functions that result in materially different outcomes and necessitate materially different apparatus(es).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement may be traversed and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793    

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793